MEMORANDUM **
The petitioners’ motion to reopen was denied twice. We understand but reject their argument for equitable tolling. 8 C.F.R. § 3.2(c)(2) provides that a party may file only one motion to reopen and that motion must be filed no later than 90 days after issuance of the final administrative decision. There is no dispute regarding the number of motions filed or the timing of the filing. Instead, petitioners urge us to find a basis for equitable tolling as a matter of law. See Lopez v. INS, 184 F.3d 1097, 1099-1100 (9th Cir.1999). The record precludes our doing so. The effort to establish equitable tolling due to ineffective assistance of counsel falls short, even though petitioners met the procedural requirements. See Castillo-Perez v. INS, 212 F.3d 518, 525 (9th Cir.2000); see also Matter of Lozada, 19 I & N Dec. 637, 639, 1988 WL 235454 (BIA 1988).
The motion to reopen to apply for suspension of deportation was properly denied.
DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.